UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ANTHONY AIKENS,
                                                               NOT FOR PUBLICATION
                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    19-CV-5168 (PKC) (LB)

JONATHAN M. CERRITO,
NANCY RUSSO, and THOMAS RUSSO,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On September 5, 2019, Plaintiff Anthony Aikens, currently incarcerated at Attica

Correctional Facility, filed this pro se action pursuant to 42 U.S.C. § 1983 (“§ 1983”). (See

Complaint (“Compl.”), Dkt. 1.) Plaintiff sues Jonathan M. Cerrito, an attorney engaged by the

Blasters, Drillrunners & Miners Union Local 29 Pension Fund (the “Fund”), and Nancy Russo and

Thomas Russo, the current and former Fund Administrators of the Fund. (Id. at ECF1 2.) The

Court grants Plaintiff’s request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. For

the reasons set forth below, the Court dismisses the complaint, but Plaintiff may file an amended

complaint within thirty (30) days of this Memorandum and Order.

                                              BACKGROUND

        Plaintiff was granted social security disability insurance benefits on December 23, 2002

for an injury suffered in August 1999. (Exhibit D, Dkt. 1, at ECF 11−16.) Plaintiff obtained a

disability pension from the Fund on April 11, 2003. (Compl., Dkt. 1, at ECF 4.) Plaintiff was

incarcerated on November 2, 2004 and stopped receiving his disability pension in December 2004.



        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
        1

system and not the document’s internal pagination.

                                                           1
(Id. at ECF 3.) On January 27, 2012, Thomas Russo, then Fund Administrator, informed Plaintiff

that in order for Plaintiff to continue to receive his pension, he needed to submit proof that he had

been continuously receiving social security disability benefits since 2005. (Id. at 4; Exhibit C,

Dkt. 1, at ECF 10.) After failed attempts to obtain such proof, Plaintiff contacted the Department

of Labor for assistance. (Compl., Dkt. 1, at ECF 4.) The Department of Labor contacted Jonathan

M. Cerrito, the Fund’s attorney, who also demanded proof of Plaintiff’s receipt of social security

benefits. (Id. at ECF 5.) Nancy Russo is the current Fund Administrator. (Id.)

        Plaintiff alleges that Thomas Russo and Nancy Russo have discriminated against him by

withholding his pension benefits since he has been incarcerated in violation of the Fourteenth

Amendment and that Defendants conspired to withhold Plaintiff’s pension since his incarceration

in violation of 42 U.S.C. §§ 1983 and 1985. (Id. at ECF 5−6.) Plaintiff is suing Defendants in

their individual capacity and seeks his pension benefits with interest for the period from January

2005 to the present and $15 million in damages, along with attorney’s fees and costs. (Id. at ECF

6.)

                                    STANDARD OF REVIEW

        Pursuant to the in forma pauperis statute, this Court must dismiss a case if the Court

determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which relief

may be granted; or (iii) seeks monetary relief from a defendant who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B). To avoid dismissal, a complaint must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

A claim will be considered plausible on its face “when the plaintiff pleads factual content that

allows the [C]ourt to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although “detailed factual allegations” are



                                                   2
not required, a complaint is insufficient to state a claim “if it tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

       At the same time, federal courts give “extra leeway” to pro se plaintiffs. In re Sims, 534

F.3d 117, 133 (2d Cir. 2008). When determining the sufficiency of a pro se complaint, the Court

must look for the strongest arguments that the complaint suggests. Erickson v. Pardus, 551 U.S.

89, 94 (2007); see also Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191–93 (2d Cir. 2008).

If this liberal reading of the complaint “gives any indication that a valid claim might be stated,”

the Court must give the plaintiff an opportunity to amend the complaint. Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000).

                                          DISCUSSION

       Plaintiff brings his claims pursuant to 42 U.S.C. § 1983, which provides remedies for the

deprivation of federal constitutional rights. (Compl., Dkt. 1, at ECF 1.) In order to maintain an

action under § 1983, a plaintiff must adequately allege two essential elements. First, “[t]he conduct

at issue ‘must have been committed by a person acting under color of state law.’” Cornejo v. Bell,

592 F.3d 121, 127 (2d Cir. 2010) (quoting Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994)).

Second, the conduct “must have deprived a person of rights, privileges, or immunities secured by

the Constitution or laws of the United States.” Id. (internal quotation marks omitted) (quoting

Pitchell, 13 F.3d at 547). Further, a plaintiff seeking to recover money damages under § 1983

must establish that the defendants were personally involved in the wrongdoing or misconduct at

issue in the complaint. Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (stating that the

“personal involvement of defendants in alleged constitutional deprivations is a pre[-]requisite to

an award of damages under § 1983” (quoting Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994))).




                                                 3
          Construed liberally, Plaintiff’s complaint only names private actors, who did not act under

color of state law. “[T]he under-color-of-state-law element of § 1983 excludes from its reach

merely private conduct, no matter how discriminatory or wrongful.” Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50 (1999) (internal quotation marks and citation omitted). “Because the

United States Constitution regulates only the Government, not private parties, a litigant claiming

that his constitutional rights have been violated must first establish that the challenged conduct

constitutes state action.” Flagg v. Yonkers Sav. & Loan Ass’n, 396 F.3d 178, 186 (2d Cir. 2005)

(internal quotation marks omitted). A plaintiff bringing suit under § 1983 is therefore required to

demonstrate that the defendants acted under color of state law when they engaged in the challenged

conduct. See Fabrikant v. French, 691 F.3d 193, 206−07 (2d Cir. 2012). Defendants—the former

and current Fund Administrators of the Fund, a private entity, and the Fund’s attorney—are private

individuals. None of Defendants can be inferred to have been acting under color of state law with

respect to Plaintiff’s claims in this action.

          Therefore, Plaintiff’s § 1983 claims against all Defendants must be dismissed for failure to

state a claim. See Talton v. United Techs. Corp., No. 3:07-CV-00766 (PCD), 2007 WL 4225794,

at *2 (D. Conn. Nov. 28, 2007) (dismissing a prisoner’s § 1983 claim seeking pension benefits on

the grounds of failure to name a state actor).

                                            CONCLUSION

          For the reasons stated, Plaintiff’s claims are dismissed for failure to state a claim on which

relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal would not be taken in good faith, and therefore, in forma pauperis

status is denied for the purpose of any appeal. Coppedge v. United States, 369 U.S. 438, 444–45

(1962).



                                                    4
       Because the Second Circuit has made clear that district courts “should not dismiss without

granting leave to amend at least once when a liberal reading of the complaint gives any indication

that a valid claim might be stated,” Cuoco, 222 F.3d at 112, the Court grants Plaintiff thirty (30)

days to file an amended complaint. If Plaintiff has a genuine basis for a § 1983 claim or other

federal claim, he should provide specific facts in support of that claim.2 The Court notes that

Plaintiff may be able to challenge the Fund’s withholding of benefits under the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et seq., depending on the

requirements of ERISA plan to qualify Plaintiff for disability benefits. See Kagan v. Unum

Provident, 775 F. Supp. 2d 659, 666 (S.D.N.Y. 2011) (detailing continued payment of disability

benefits under ERISA plan notwithstanding incarceration); see also Ellison v. Jorgensen, No. 17-

CV-2432, 2017 WL 6816538, at *2 (N.D. Ill. Nov. 29, 2017), appeal dismissed, 733 F. App’x 308

(7th Cir. 2018) (noting “the possibility that a claim might be plausible under [ERISA]” when

dismissing the § 1983 claim over the withholding of pension benefits); cf. Kagan, 775 F. Supp. 2d

at 677 (“the statutory definition of “disability” [for social security] is not binding on the

interpretation of an ERISA plan’s definition of the term.”). If Plaintiff elects to file an amended

complaint, it shall be captioned “AMENDED COMPLAINT” and bear the same docket number

as this Memorandum and Order, 19-CV-5168 (PKC) (LB). All further proceedings shall be stayed

for thirty (30) days or until further Order of the Court. If Plaintiff fails to file an amended

complaint within the time allowed, the Court will enter judgment dismissing this action.




       2
         Plaintiff is advised that pursuant to the No Social Security Benefits for Prisoners Act (“the
Act”), the Social Security Administration is barred from making social security benefits payments
to prisoners. Fowlkes v. Thomas, 667 F.3d 270, 271−72 (2d Cir. 2012) (“[N]o payments shall be
made to prisoners after the Act’s enactment, even if the underlying obligation to pay predates the
Act.”); 42 U.S.C. § 1383(b)(8)(A).

                                                  5
                                SO ORDERED.

                                /s/ Pamela K. Chen
                                Pamela K. Chen
                                United States District Judge
Dated: September 24, 2019
       Brooklyn, New York




                            6
